DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,399,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is somewhat broader recitation of the ’471 Patent, for example  
present claimed invention (APP’953)
U.S. Patent No. 11,399,471 (PAT’471)
Comments 
Claim 1. “An apparatus for use in indoor agriculture, the apparatus comprising: a plurality of elongate supports connected to at least one common manifold 5providing structural support to the apparatus, wherein each elongate support within the plurality of elongate supports comprises: a main body having a first side and comprising a metallic material; at least one inlet in fluid communication with the at least one common manifold; 10a plurality of outlets; a plurality of light emitting diodes (LEDs) or LED clusters located on the first side of the main body of each elongate support in the plurality of elongate supports in direct contact with the main body; and a channel within and extending along substantially a length of the 15main body between the at least one inlet and the plurality of outlets, wherein the at least one common manifold configured to allow gas to flow into the at least one inlets of the plurality of elongate supports, and wherein the apparatus is configured such that during use, gas may flow from the common manifold to the at least one inlet of each elongate support within the 20plurality of elongate supports, through a channel of each elongate support and out of the plurality of outlets of each elongate support, such that a uniform flow of gas is provided adjacent the first side of the main body during use.”
Claim. 1 “A system for use in indoor agriculture comprising a plurality of growth trays, wherein an underside of each growth tray accommodates an apparatus comprising: a plurality of elongate supports connected to at least one common manifold, wherein each elongate support within the plurality of elongate supports comprises: a main body having a first side and comprising a metallic material; at least one inlet in fluid communication with the at least one common manifold; a plurality of outlets; a plurality of light emitting diodes (LEDs) or LED clusters located on the first side of the main body of each elongate support in the plurality of elongate supports in direct contact with the main body; and a channel within and extending along substantially a length of the main body between the at least one inlet and the plurality of outlets, the at least one common manifold configured to allow gas to flow into the at least one inlets of the plurality of elongate supports, wherein the apparatus is configured such that during use, gas may flow from the common manifold to the at least one inlet of each elongate support within the plurality of elongate supports, through a channel of each elongate support and out of the plurality of outlets of each elongate support, such that a uniform flow of gas is provided adjacent the first side of the main body during use, and wherein gas flowing from the plurality of outlets of the apparatus of a first growth tray in the plurality of growth trays is directed to a second growth tray beneath it in a stack, and wherein the inlet of each common manifold of each growth tray is connected to a pump such that during use a gas is pumped from the pump to the plurality of outlets of the apparatus via the inlet of each common manifold.”
Claim 1 of APP’953 fails to discloses:
wherein gas flowing from the plurality of outlets of the apparatus of a first growth tray in the plurality of growth trays is directed to a second growth tray beneath it in a stack
wherein the inlet of each common manifold of each growth tray is connected to a pump such that during use a gas is pumped from the pump to the plurality of outlets of the apparatus via the inlet of each common manifold.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by TANASE et al. (EP 2549855).
Regarding claim 12, TANASE et al. discloses an apparatus (100, see Fig. 1) for use in indoor agriculture, the apparatus comprising a hollow main body (103, see Fig. 1), the hollow main body comprising a first side, at least one inlet, a plurality of light emitting diodes (LEDs) LEDs or LED clusters (101) located on the first side, and a plurality of outlets (105) in the first side, the hollow main body (103) configured to allow gas to flow into the at least one inlet during use, through the hollow main body (103) and out of the plurality of outlets, such that a uniform flow of gas is provided adjacent the first side of the main body during use (see Fig. 1, Para. 0029-0040).

Claim 12 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by LYSAA (US 2019/0230876).
Regarding claim 12, LYSAA discloses an apparatus (100, see Figs. 1, 10, 21, 23, Para. 0066) for use in indoor agriculture, the apparatus comprising a hollow main body (see Fig. 22), the hollow main body comprising a first side, at least one inlet, a plurality of light emitting diodes (LEDs) or LED clusters located on the first side (252, see Fig. 10, Para. 0104), and a plurality of outlets in the first side, the hollow main body configured to allow gas to flow into the at least one inlet during use, through the hollow main body and out of the plurality of outlets (e.g. first and/or second ports 192, 194, see Figs. 10, 22, Para. 0086), such that a uniform flow of gas is provided adjacent the first side of the main body during use (see Para. 0081, 0087).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LYSAA (US 2019/0230876) in view of Dittman (US 2014/0283452).
Regarding claims 1 and 5, LYSAA discloses an apparatus (100, see Figs. 1, 10, 21, 23, Para. 0066) for use in indoor agriculture (see Para. 0065), the apparatus comprising: a plurality of elongate supports (duct assembly 196/ 3190/4196 includes a plurality of ducts 198/3198/4196a/4196b, see Figs. 1A, 21, 22, and 24) connected to at least one common manifold (duct header 202/3202/4202, see Figs. 1A, 21A, 24, Para. 0085, 0137, 0141) providing structural support to the apparatus, wherein each elongate support within the plurality of elongate supports comprises: a main body having a first side (e.g. upper duct bottom wall 204, see Fig. 10); at least one inlet (the duct first end in fluid communication with the duct header 202, see Para. 0086) in fluid communication with the at least one common manifold; a plurality of outlets (e.g. first and/or second ports 192, 194, see Figs. 10, 22, Para. 0086); a plurality of light emitting diodes (LEDs) or LED clusters (252, see Fig. 10, Para. 0104) located on the first side of the main body of each elongate support in the plurality of elongate supports in direct contact with the main body (see Fig. 10); and a channel within and extending along substantially a length of the main body between the at least one inlet and the plurality of outlets (see Fig. 10), wherein the at least one common manifold configured to allow gas to flow into the at least one inlets of the plurality of elongate supports, and wherein the apparatus is configured such that during use, gas may flow from the common manifold to the at least one inlet of each elongate support within the plurality of elongate supports (see Para. 0081, 0087), through a channel of each elongate support and out of the plurality of outlets of each elongate support, such that a uniform flow of gas is provided adjacent the first side of the main body during use.
However, LYSAA is silent with respect to the main body comprising a metallic material, wherein the main body comprises aluminum.  
Dittman teaches an apparatus (400, see Para. 0086) that includes a plurality of elongate supports (432, 434) are being used for distribution of gases, wherein the elongate supports (432, 434) includes a main body having a first side and comprising a metallic material (aluminum, other metals or metal alloys, see Fig. 8, Para. 0076).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LYSAA by forming the main body metallic material as suggested by Dittman for the purpose of providing a more efficient heat dissipation, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 2, LYSAA further discloses a cross-sectional area of the channel of the main body (198/3198, see Fig. 1A, and 22) is significantly larger than that of each outlet of the plurality of outlets (192/3192, see Fig. 1A, and 22).  

Regarding claim 3, LYSAA further discloses at least one of the at least one common manifold comprises an inlet (Para. 0081 and 0087).  

Regarding claim 4, the teachings of LYSAA have been discussed above.
However, LYSAA is silent with respect the inlet of one of the at least one common manifold is associated with a control valve.
Dittman further teaches a liquid shut-off valve (475, see Fig. 7, Para. 0084) and a connector (476) that facilitate ready disconnection or reconnection of the container liquid delivery plumbing (474, see Fig. 7, Para. 0084) from or with the cartridge liquid distribution plumbing (463).
Therefore, in view of Dittman, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LYSAA’s inlet section of the manifold to include control valve in order to easily disconnection or reconnection of the container liquid delivery plumbing as suggested by Dittman. One would have been motivated to make this combination to provide an improved control system.

Regarding claim 6, LYSAA further discloses the outlets of the plurality of outlets (192/194, see Figs. 1A, 10) are spaced regularly along the length of the main body (e.g. 198c).  

Regarding claim 7, LYSAA further discloses the LEDs of the plurality of LEDs (252, see Fig. 10) are spaced regularly along the length of the main body.  

Regarding claim 8, LYSAA further discloses the main body is tubular (see Figs. 21A and 22, Para. 0137).  

Regarding claim 9, LYSAA further discloses a cross-section of the main body is substantially circular, elliptical or rectangular (see Figs. 21A and 22, Para. 0137).  

Regarding claim 10, LYSAA further discloses the plurality of outlets are configured to provide an optimal flow rate of gas.  

Regarding claim 11, LYSAA further discloses during use, transfer of at least a portion of heat generated by the plurality of LEDs or LED clusters to the main body cools the plurality of LEDs or LED clusters. 
The applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). In this case, one skilled in the art would recognize that there is two objects with different temperatures and they come into contact, we can observe heat or thermal conduction (i.e. movement of warmth (heat) from one LEDs to the main body).

Regarding claim 13, LYSAA further discloses a growth tray (plant cultivation tray 110, see Fig. 1A, Para. 0067) comprising the apparatus of claim 1.

Regarding claim 14, LYSAA further discloses the apparatus is disposed on an underside of the growth tray (e.g. at least portion of the air handling system includes an air delivery ductwork 190 disposed on an underside of the growth tray 110,see Figs.  1 and 1A, Para. 0081).

Regarding claim 15, LYSAA further discloses the growth tray (110) and at least another one of the growth trays are configured to be stacked in in a vertical tower (see Figs. 1 and 1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butler (US 2015/0282444) discloses a hydroponic flood table that are assembled to create different types of growing arrangements, wherein various accessories are attached to the frame members including a scrog, additional rows of flood tables, lights, tent members, etc, Gordin et al. (US 8,651,704) discloses an enclosure that includes a first side or portion that allows light from the solid-state-light source (e.g., LEDs) and a fluid transfer conduit may be connected to the second side or portion of the enclosure for passing a fluid (e.g., air, water, coolant, etc.), and  Spiro (US 20180325038) discloses an  automated plant cultivation system is provided having multi-tiered vertically arranged horizontal magazine structures each employing seed or plant capsules with a fluid circulation and illumination and communication network controlled by an on-board processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875